DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/233337 by Li et al.
3.	Claims 1-16 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2013/0177788 A1), herein referred to as Hasegawa.
With respect to claims 1 and 9, Hasegawa teaches a secondary battery cell (Claim 5) and a cathode (electrode plate) 10 (Figure 7 shown below) which is comprised of a current collector 11 having an insulating layer 13, first and second conductive layers 14 formed on the insulating layer and active material layers 12 formed on the first and second conductive layers, thereby forming a main portion. A protruding portion 11a is shown which does not have active material coated on the first conductive layer. The second conductive layer includes a portion disposed on a second side opposite to the first conductive layer in the protruding portion.

    PNG
    media_image1.png
    500
    841
    media_image1.png
    Greyscale

	With respect to claims 4 and 12, Hasegawa teaches (Figure 7 above) the portion of the second conductive layer in the protruding portion 11a is directly connected to the second conducting layer of the main portion.
	With respect to claims 5 and 13, Hasegawa teaches (Figure 7 above) the portion of the second conductive layer in the protruding portion is connected to the lower active material layer 12 (positioned below the second conducting layer 14) such that the second conductive layer is located between the first conducting layer 14 and the lower active material layer 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,024,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the issued patent recite analogous electrode plate and secondary battery limitations.
With respect to claims 1, 5, 9 and 13 of the instant application, the issued patent recites (Claims 1 and 9) an electrode plate of a secondary battery and a secondary battery, comprising a current collector and an active material layer; the current collector comprising an insulating layer and a first conducting layer provided on a surface of the insulating layer; the first conducting layer having a main portion and a protruding portion connected with the main portion, the main portion being coated with the active material layer, the protruding portion being not coated with the active material layer; the electrode plate further comprising a second conducting layer, the second conducting layer comprising a first portion, the first portion being provided on a surface of the protruding portion away from the insulating layer; and the second conducting layer comprising a second portion, the second portion being connected with the first portion and provided between the main portion and the active material layer.
With respect to claims 2 and 10 of the instant application, the issued patent recites (Claims 2 and 10) a stiffness of the second conducting layer is less than a stiffness of the first conducting layer,
With respect to claims 3 and 11 of the instant application, the issued patent recites (Claims 3 and 11) wherein the second conducting layer is made from a non-metallic material, and at least a part of the second conducting layer is filled in the first conducting layer.
With respect to claims 4 and 12 of the instant application, the issued patent recites (Claims 4 and 12) wherein the first portion is connected with the active material layer.
With respect to claims 6 and 14 of the instant application, the issued patent recites (Claims 5 and 13) wherein in a width direction, the first portion extends to two side edges of the protruding portion; in a height direction, a dimension of the first portion is 0.1 mm-4 mm; in a thickness direction, a dimension of the second conducting layer is 0.1 μm-10 µm.
With respect to claims 7 and 15, the issued patent recites (Claims 6 and 14) wherein the electrode plate further comprises a protecting layer, the protecting layer is provided at a side of the first portion away from the protruding portion; a hardness of the first protecting layer is greater than a hardness of the first conducting layer and a hardness of the second conducting layer.
With respect to claims 8 and 16, the issued patent recites (Claims 7 and 15) wherein the protecting layer is connected with the active material layer.


Allowable Subject Matter
9.	Claims 2, 3, 6-8, 10, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724